DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Amendments
Applicant’s arguments and amendments submitted on 2/8/22 have been fully and carefully considered and are found persuasive.
The claim objections and rejections under 35 USC 112(b) are withdrawn in light of applicant’s amendments and arguments on 2/8/22.
Applicant has amended subject matter, previously indicated as allowable, into the independent claims.
Allowable Subject Matter
Claims 1-11 and 13-19 are allowed
The following is a statement of reasons for allowance:  
Considering claims 1 and 10-11, the prior art does not teach or fairly suggest the claimed method of cleaning a rotary evaporator with flask and condenser as claimed wherein the cleaning agent is supplied independently of the operation of the rotary evaporator. Carl et al (US 2013/0153397) as previously applied, is regarded as the closest relevant prior art, Carl teaches Carl teaches a rotary evaporator with associated system for introducing and removing material into rotary evaporator flask 11, and with associated condenser 13 (see Fig, [0028]), Carl teaches that it is known to clean evaporators in between uses [0003], the system comprising a storage container 33, pump 37, feed line 39, and comprising a suction line 53, suction pump 51 and residue collection vessel 57 (see Fig, [0031-0033]); therefore by operating the respective pumps, fluid can be introduced into the evaporation flask or removed from the flask as Carl teaches operating a system to allow for cleaning [0003]; Carl also 
Considering claim 19, the prior art does not teach or fairly suggest the claimed system of a cleaning device nor control system for a rotary evaporator with flask and condenser as claimed wherein the cleaning device is further adapted to supply compressed air to the rotary flask and/or the condenser. Carl et al (US 2013/0153397) as previously applied, is regarded as the closest relevant prior art, Carl teaches cleaning in between rotary evaporator cycles is desired, however is silent to wherein the cleaning system comprises introducing compressed air as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JONATHAN MILLER/Primary Examiner, Art Unit 1772